Hart, J., (after stating the facts). The record recites that the circuit court made an order on the 27th day of May, 1913, allowing the plaintiff thirty days within which to prepare and file his bill of exceptions, and the same was signed by the circuit judge and filed with the clerk on the 26th day of June, 1913. Counsel for the defendant insists that the bill of exceptions was not filed in time, and relies upon the case of Roberts & Schaeffer & Co. v. Jones, 82 Ark. 188, in which the court used this language: “It is obvious that the court meant to fix.a definite time, ninety days within which the bill of exceptions should be filed, and that the time began on the day the order was made. We do not think it was reasonably open to any other contention.” It will be noted, however, that the court was considering the question of whether the time given for filing a bill of exceptions began to run from the day the order was made, or from the end of the term, and the court, by language used, decided that it began to run from the day the order was made. The court’s attention was not directed to the rule for computing the time. In the subsequent case of Early & Co. v. Maxwell & Co., 103 Ark. 569, the precise contention here made was passed upon. The court said: “Where time is allowed by the trial judge for filing a bill of exceptions beyond the term for a given number of days, the rule for computing the period allowed is the same as that of any other statute of limitations, and it excludes the day on which the order granting the time is made and includes the last day.” It follows that the bill of exceptions was filed in time. The plaintiff became a member of the local lodge of the defendant association at Pine Bluff and applied for a beneficiary covenant, or policy of insurance, therein. According to the constitution and by-laws of the association and the terms of the policy itself, the parties stipulated that the contract should not be binding until delivered to the insured at Pine Bluff, Arkansas, while he was in good health. Therefore, the policy is an Arkansas contract, and is governed by the laws of this State. Mutual Reserve Fund Life Association v. Minehart, 72 Ark. 630. The by-laws of the association expressly provided that the Worthy Clerk, or other officers of the local lodge, shall not have power to waive any of the conditions or provisions of the policies issued by the association, and, in the case of Woodmen of the World v. Hall, 104 Ark. 538, the court held that the officers and subordinate lodges of a mutual benefit association have no authority to waive the provisions of its by-laws or any condition of its policy of insurance. That, however, is not the issue raised by the appeal. The question is: Was the knowledge of the Worthy Clerk as to the physical condition of the plaintiff at the time the policy was delivered to him, and his acceptance thereof signed by him the knowledge of the association, and, if so, could the company, after having received knowledge and information of matters that would render the beneficiary covenant, or policy of insurance, of no binding effect, continue to demand and accept payment of dues and assessments from the insured for a period of two years, and still rely on its defense that the policy never had any binding force or effect; or will it be estopped under such circumstances from relying on such defense? The general rule applicable to the relation of principal and agent is that the principal is charged with notice of all his agent knows in the line of his duty or within the scope of his power. Whitehead v. Wells, 29 Ark. 99. In the application of this familiar principle, a fire insurance agent whose duty is to solicit applications for insurance, to forward such applications to the insurer for acceptance, and to collect the premiums, has been held by this court such an agent that knowledge as to matters affecting the risk or condition of the policy acquired by him while performing such duties will be imputed to the insurance company. People’s Fire Insurance Company v. Goyne, 79 Ark. 315, and cases cited; Merchants Fire Insurance Company v. McAdams, 88 Ark. 550. The doctrine was also applied to ordinary life insurance policies in the case of Franklin Life Insurance Company v. Galligan, 71 Ark. 295, where it was held that knowledge on the part of an examining physician of a life insurance company that the answers written down by him in an application for a policy are false was the knowledge of the insurance company, and an estoppel on the part of the company to forfeit a policy was based thereon. So, too, the doctrine was recognized in a fraternal life insurance company in the case of Sovereign Camp Woodmen of the World v. Hall, 104 Ark. 538, but was not applied in that case, because, under the facts, the knowledge was not acquired by the agent while acting within the scope of his authority. There, the insured sought to invoke the doctrine of estoppel against a fraternal insurance company because of knowledge by tbe examining physician of the falsity of the answers of an applicant as to his occupation, and the court held there was no .estoppel because the physician was only the insurer’s agent with respect to matters pertaining to the medical examination. The court, however, recognized and reaffirmed the rule of our previous decisions that where an agent is acting for his principal and within the scope of bis authority, notice to the agent of matters that would affect his principal is binding on the latter. In that case the court said that it is well settled by the weight of authority that the officers and subordinate lodges of a mutual benefit association have no authority to waive the provisions of its by-laws and constitution which relate to the substance of the contract between the applicant and the association. The court also said, however, that the relation of the subordinate lodges to the supreme body of a benefit society is regarded in some transactions as that of agency, and that the general rules of agency in such matters apply to agents of all kinds of insurance companies — mutual benefit associations as well as stock companies. In the case of Trotter v. Grand Lodge of Iowa, Legion of Honor, 132 Iowa. 513, 11 Am. & Eng. Ann. Cases, 533, the court held that the officers and subordinate lodges of a mutual benefit association are to be considered the agents of the governing body as to all matters entrusted to them as such agents, and several authorities are cited in support of the position. The court further said that this agency is subject to the operation of the ordinary rules applicable to agencies of the same general character in the business of ordinary life insurance companies, and authorities are cited in support of that position. The court also held that the doctrine of estoppel may exist in a matter of a mutual benefit association as well as in matters of ordinary life insurance, and said that while there were some cases to the contrary, this doctrine finds support in the weight of the adjudicated cases. According to the testimony of the defendant, the plaintiff was examined by a physician at the time he made his application for insurance, and his state of health, as set forth in that examination, proved to be satisfactory to the governing body, and his policy of insurance was issued subject to the condition that he remain in good health until the policy was actually delivered to him. This was a condition placed in the policy for the benefit of the insurance association, and in the application of the principles above announced might be waived by it just as any other condition in the policy might be waived. By the terms of the policy itself, as well as by the by-laws of the association, it was stipulated that the contract of insurance should not be binding on the insurance association until it was actually delivered by the Worthy Clerk of the local lodge to the insured while the latter was in good health. As a further precaution, it was stipulated that the acceptance should be attached to the policy of insurance, and should be signed by the insured in the presence of the Worthy Clerk, and then detached from the policy of insurance, and at the same time the policy of insurance, when countersigned by the clerk, was to be delivered to the insured. The defendant thus made the Worthy Clerk of its local lodge its agent to ascertain whether or not the insured was in good health at the time the policy was actually delivered to him. The fact that it was required to be delivered in the presence of the Worthy Clerk when countersigned by him shows that he was entrusted with the duty of personally knowing whether the insured was in good health at the time of the delivery of the policy of insurance. Thus it will be seen that the Worthy Clerk of the local lodge was not only made the agent of the association for the purpose of delivering the policy of insurance, but was charged with the duty of ascertaining whether the policy ought to be delivered, and ought to take effect. See Lee v. Prudential Life Ins. Co., 203 Mass. 299, 17 Am. & Eng. Ann. Cases 236. The local clerk having been entrusted with the duty of delivering the policy to the insured while the latter was in good health, and the evidence showing that the Worthy Clerk did deliver the policy to the insured, and that he knew the state of his health at the time that he did so, in the absence of fraud and collusion between the Worthy Clerk and the assured, a jury would have been warranted in finding that the governing body was chargeable with the knowledge acquired by'its Worthy Clerk in the delivery of the policy, and that with a knowledge of his physical condition, by receiving his monthly dues and assessments for a period of two years thereafter, elected to treat his insurance as being in force, and that it is therefore estopped from now declaring that the insurance was never in force because the insured had not complied with the condition imposed by the covenant, or policy. As stated in the case of Masonic Life Association v. Lizzie P. Robinson, 149 Ky. 80, 41 L. R. A. (N. S.) 505, when an insurance company has information of facts that would avoid a policy of insurance, in justice to the insured and in the honest conduct of its business, it ought to at once notify the insured of the facts in its possession and advise him that his policy is cancelled, or take such action as may be necessary and proper to inform the insured of the condition of his policy and his relation to the company. The court further said that it would be manifestly unfair to permit an insurance company, with full possession of facts that it intended to rely on to defeat the collection of the policy whenever it matured, to continue to demand and receive from the insured premiums, as if his policy was a valid and binding contract that it intended to perform when the time of performance came. Many authorities are cited by the court in support of this position. See, also, Independent Order of Foresters v. Cunningham, 156 S. W. (Tenn.) 192; Thomas v. Modern Brotherhood of America, 127 N. W. 572; Pringle v. Modern Woodmen, 76 Neb. 384, 107 N. W. 756. It follows that the court erred in directing a verdict for the defendant, and for that error the judgment will be reversed and the cause remanded for a new trial.